Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/330,565 filed 3/5/19. Claims 1-20 are pending with claim 1 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A visible image unit identification code structure using a spatial visible image forming device, comprising that includes: a laser source that emits a laser beam in an invisible region; a scanning device that scans the laser beam; a condensing optical system that condenses the laser beam to a drawing scheduled point in a space so as to cause plasma emission of a gas; and a control device that controls oscillation timing of the laser source and scanning timing of the scanning device so as to generate the plasma emission at the drawing scheduled point in a time series and draw a visible image as an afterimage phenomenon of the plasma emission, wherein a visible image unit identification code formed by combining and arranging multiple kinds of multiple visible image units in different states including different lightnesses/darknesses or colors is displayed in a space, and information can be transmitted by reading the visible image unit identification code using a reading device from any direction. The prior art of record fails to provide sufficient teaching or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a device for forming visible images in air comprised of a laser beam irradiated in an invisible region, scanning means to scan the laser beam two or three dimensionally, a condensing optical system to condense the laser beam to a drawing in the air for plasma emission of a gas and a control means to control oscillation timing of the laser source and scanning timing of the scanning means to generate the plasma emission at the drawing in a time series and for drawing a visible image as a residual image phenomenon of the plasma emission (see Momiuchi et al. US 2009/0213340 A1, Momiuchi et al. US 7,533,995 B2, Momiuchi et al. US 2005/0068999 A1, and Momiuchi et al. US 7,766,485 B2). 
This is different from applicant’s claimed invention in that the prior art cited fails to teach a visible image unit identification code formed by combining and arranging multiple kinds of multiple visible image units in different states including different lightnesses/darknesses or colors displayed in a space and information can be transmitted by reading the visible image unit identification code using a reading device from any direction. 
The prior art teaches a display apparatus for a vehicle that irradiates a laser beam at a predetermined timing in the vicinity of an obstacle where a plasma arc is generated and the gas 
This is different from applicant’s claimed invention in that the prior art cited fails to teach a visible image unit identification code formed by combining and arranging multiple kinds of multiple visible image units in different states including different lightnesses/darknesses or colors displayed in a space and information can be transmitted by reading the visible image unit identification code using a reading device from any direction. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH